Citation Nr: 0821929	
Decision Date: 07/03/08    Archive Date: 07/14/08

DOCKET NO.  06-23 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence was submitted to reopen the 
claim for entitlement to service connection for the cause of 
the veteran's death.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

A. Willett, Associate Counsel



INTRODUCTION

The veteran had active service between October 1968 and 
October 1978.  He died in February 1996 and the appellant is 
his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant is seeking to reopen her claim for entitlement 
to service connection for the cause of the veteran's death.  
This claim was denied in an April 1999 rating decision, which 
was not appealed.  The appellant filed her claim to reopen in 
May 2003.  Because the claim was previously denied, 38 C.F.R. 
§ 3.156 requires the appellant to submit evidence that is 
both new and material to the claim in order to reopen it.  

Under 38 C.F.R. § 3.159(b), VA is required to notify the 
appellant of the evidence necessary to establish her claim.  
The October 2003 letter to the appellant advised her of the 
evidence necessary to establish service connection, but 
failed entirely to notify her of the evidence necessary to 
establish claims to reopen based upon new and material 
evidence.  Also, under Kent v. Nicholson, 20 Vet. App. 1 
(2006), VA must notify the appellant of the elements of her 
claim and of the definition of "new and material evidence." 
Kent also requires that VA give the appellant notice of 
precisely what evidence is necessary to reopen the claim, 
depending upon the basis of the previous denial. VA's October 
2003 letter, in addition to failing to notify the appellant 
of the evidence necessary to establish a new and material 
evidence claim, failed to notify her of precisely what 
evidence is necessary to reopen the claim, as is required by 
Kent.

The United States Court of Appeals for Veterans Claims 
(Court) also recently held in Hupp v. Nicholson, 21 Vet. App. 
342, 352-353 (2007), that when adjudicating a claim for 
Dependency and Indemnity Compensation (DIC), VA must perform 
a different analysis depending upon whether a veteran was 
service connected for a disability during his or her 
lifetime, and concluded generally, that 
38 U.S.C.A. § 5103(a) notice for a DIC case must include (1) 
a statement of the conditions, if any, for which a veteran 
was service connected at the time of his or her death, (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-
connected condition, and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a condition not yet service connected.

Here, while the October 2003 notice letter generally 
addresses what is required to establish service connection 
for cause of death, the letter does not mention the 
appellant's specific contention regarding in-service 
depression that may have led to the veteran's ultimate 
demise. The Court held in Hupp that the section 5103(a) 
notice letter should be "tailored" and must respond to the 
particulars of the application submitted.  The October 2003 
letter did not do so.

Because the notice in this matter was wholly inadequate, it 
is required to remand the case so that the appellant can be 
provided adequate due process with a new notice letter that 
more fully complies with 38 C.F.R. § 3.159(b), the Court's 
holding in Kent, and the Court's holding in Hupp. 




Accordingly, the case is REMANDED for the following action:

1.  Ensure that VA's duty to notify under 
38 C.F.R. § 3.159(b) is met with 
corrective notice informing the appellant 
of the evidence necessary to establish her 
new and material evidence claim, and which 
complies with the Court's holdings in Kent 
v. Nicholson, 20 Vet. App. 1 (2006), and 
in Hupp v. Nicholson, 
21 Vet. App. 342, 352-353 (2007).

2. Readjudicate the appellant's claim. If 
the benefits sought on appeal remain 
denied, the appellant and her accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
and given a reasonable opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




